Name: Council Decision (EU) 2019/1104 of 25 June 2019 amending Decision (EU) 2015/116 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-06-28

 28.6.2019 EN Official Journal of the European Union L 175/33 COUNCIL DECISION (EU) 2019/1104 of 25 June 2019 amending Decision (EU) 2015/116 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the request of the Estonian Government, Whereas: (1) On 26 January 2015, the Council adopted Decision (EU) 2015/116 (1) appointing, in particular, the Estonian members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Mr Mihkel JUHKAMI (Mayor of Rakvere City) and Mr Kurmet MÃ Ã RSEPP (Member of Antsla Rural Municipality Council) have been members of the Committee of the Regions as from 26 January 2015. (3) Mr Rait PIHELGAS (Mayor of Ambla Rural Municipality) and Mr Jan TREI (Mayor of Viimsi Rural Municipality) have been alternate members of the Committee of the Regions as from 26 January 2015. (4) By letter of 4 June 2019, the Estonian Government informed the Council of changes to the office held within the existing electoral mandates of Mr Mihkel JUHKAMI, Mr Kurmet MÃ Ã RSEPP, Mr Rait PIHELGAS and Mr Jan TREI. (5) Decision (EU) 2015/116 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Annex I of Decision (EU) 2015/116, the entries concerning Mr Mihkel JUHKAMI and Mr Kurmet MÃ Ã RSEPP are hereby replaced as follows: Mr Mihkel JUHKAMI Chairman of Rakvere Town Council Mr Kurmet MÃ Ã RSEPP Deputy Mayor of Antsla Rural Municipality. Article 2 In Annex II of Decision (EU) 2015/116, the entries concerning Mr Rait PIHELGAS and Mr Jan TREI are hereby replaced as follows: Mr Rait PIHELGAS Mayor of JÃ ¤rva Rural Municipality Mr Jan TREI Member of Viimsi Rural Municipality Council. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 June 2019. For the Council The President A. ANTON (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42).